PCIJ_AB_44_TreatmentPolishNationals_LNC_NA_1932-02-04_ADV_01_NA_01_FR.txt. 45

OPINION DISSIDENTE
DE M. GUERRERO, COMTE ROSTWOROWSKI,
MM. FROMAGEOT ET URRUTIA

Admettant, quant au fond, le bien-fondé de la réponse don-
née par la Cour a la première question posée par le Conseil,
les juges soussignés ne partagent pas Vopinion de la majorité
quant à la réponse donnée à la deuxième question concernant
l'interprétation de l’article 104:5 du Traité de paix de Ver-
sailles et de l’article 33, alinéa 1, de la Convention polono-
dantzikoise de Paris du 9 novembre 1920.

L'article 104 du Traité de paix de Versailles contient un
engagement, qui ne présente aucun .des caractères juridiques
d’un mandat et qui a été pris par les Principales Puissances .
alliées à l'effet de négocier les termes d’une convention entre
la Pologne et Dantzig, devenue la Convention de Paris du
9 novembre 1920, en vue d'assurer l'observation et l'exécution
des diverses stipulations dudit article destiné à fixer les droits
de la Pologne a Dantzig et quel doit y être le traitement des
Polonais.

Il n’en résulte pas que par cette négociation ainsi conduite
la convention n'ait laissé au traité qu’une simple valeur inter-
prétative éventuelle. |

La Convention de Paris est une convention d’exécution qui
complète le traité et qui lui laisse, par conséquent, sa pleine
valeur. C’est un de ces accords « complémentaires » expressé-
ment visés à côté du traité de paix lui-même, dans l'arti-
cle 103, comme objet de l'arbitrage du Haut-Commissaire de
la Société des Nations à Dantzig en cas de contestation entre la
Pologne et la Ville libre.

Si on considère les déclarations répétées de la Conférence
des Ambassadeurs (7 mai 1920, 20 octobre 1920) d'après
lesquelles les droits de la Pologne vis-à-vis de Dantzig lui sont
« reconnus » et « assurés » par le Traité de Versailles, — les

45
46 OPINION DISSIDENTE

mêmes déclarations du rapporteur devant le Conseil de la
Société des Nations, vicomte Ishii (17 novembre 1920), d’après
lesquelles les droits de la Pologne vis-à-vis de Dantzig lui ont
été « conférés » par le traité, et d’après lesquelles les restric-
tions à la souveraineté de la Ville libre et les obligations de
celle-ci lui sont « imposées » par le traité de paix, — si on
considère que la Ville libre elle-même (mémoire du 20 septem-
bre 1921 relatif à l'accès des navires de guerre polonais)
déclare également que c’est dans l’article 104 que sont men-
tionnés les droits économiques dont, « aux termes du Traité
de Versailles, la Pologne jouit à l'égard de la Ville libre »,
— si on se rappelle que, de son côté, le Haut-Commissaire
(décision du 6 décembre 1921) déclare que le Traité de Versailles
et la Convention polono-dantzikoise sont les deux documents sur
lesquels toute décision doit se fonder, — et enfin, si on consi-
dère que l’article 104 est précisément le seul article du traité
de paix qui soit relatif aux droits de la Pologne à Dantzig,
— il est difficile de comprendre comment on pourrait admettre
aujourd'hui que les stipulations de l’article 104 ne. contien-
draient pas les régles de droit conventionnel régissant les rela-
tions de la Pologne et de Dantzig. |
C'est tout le contraire qu’impliquent, d’ailleurs, clairement
les termes mêmes de la question telle qu'elle est posée par le
Conseil dans la présente affaire et telle qu’elle était également
posée dans l'affaire précédente relative à l'accès des navires
de guerre dans le port de Dantzig (avis du 11 décembre 1931).
Dans cette dernière affaire, la Cour, en recherchant, comme
le lui demandait le Conseil, si le traité de paix, Partie III,
Section XI, c’est-à-dire les articles 100 à 108, avait conféré
à la Pologne des droits ou attributions quant à l'accès des
navires de guerre, n’a pas mis en doute la pleine valeur de
l’article 104 comme constitutif des droits de la Pologne à
Dantzig. |
C’est sous la condition de ces stipulations organiques que
la Ville libre a été créée et est constituée. Ces stipulations ont.
été et sont restées la base fondamentale des droits de la
Pologne à Dantzig.
Les auteurs du traité de paix, le Conseil de la Société des
Nations, le Haut-Commissaire, la Ville libre et, en dernier
lieu, la Cour elle-même, Vont toujours entendu ainsi jusqu’à

46
47 OPINION DISSIDENTE

présent. On ne voit aucune raison valable de se départir
aujourd’hui d’une manière de voir aussi justifiée.

Aux termes de cet article 104 : 5, aucune discrimination
ne doit être faite à Dantzig au préjudice des nationaux
polonais ou autres personnes d’origine ou de langue polonaise.

C'est là une disposition absolument générale.

Rien ne permet d'y ajouter directement ou indirectement
des restrictions. Rien ne permet d’en limiter la portée, soit
en prétendant limiter la catégorié des personnes par rapport
auxquelles l'interdiction de discrimination est stipulée, soit
en prétendant limiter la catégorie des éléments polonais appe-
lés à en bénéficier, soit, indirectement, en prétendant exiger
la preuve d’une intention préjudiciable dirigée contre les
Polonais à la base de la discrimination.

Vainement on soutiendrait que la discrimination interdite
doit s'entendre seulement d’une discrimination nécessairement
basée sur le caractère polonais. Il est facile d’apercevoir que
la portée de l'article 104:5 du traité de paix se trouverait
ainsi restreinte, en ce qui concerne les ressortissants polonais
à Dantzig, à une simple égalité de traitement avec les étran-
gers en général résidant dans la Ville libre. Il est facile
d’apercevoir que, sil en était ainsi, une mesure plaçant les
ressortissants polonais à Dantzig en état d’infériorité vis-à-vis
des ressortissants dantzikois ne constituerait pas, du seul fait

qu’elle serait déclarée applicable à quiconque n’est pas dantzi-
kois, une discrimination interdite par le traité.

La seule différence entre les éléments polonais et dantzikois à
Dantzig est que ceux des Polonais qui ne sont pas ressor-
tissants de la Ville libre n’ont, de ce fait, aucun des droits
et devoirs de caractère politique qui sont de l'essence même
de l’allégeance.

Non seulement la thèse contraire, si elle était admise,
ajouterait arbitrairement une restriction à la portée tout à
fait générale de la disposition de l’article 104:5, mais encore
elle aboutirait à anéantir une des clauses du traité de paix
qui a précisément distrait de l'Allemagne la ville, presque
entièrement allemande, de Dantzig, uniquement en vue, sans
donner à la Pologne la souveraineté, de lui assurer ainsi qu’à

47
48 | OPINION DISSIDENTE

ses nationaux et autres éléments polonais une situation toute
particulière, dérogatoire à celle que, d’après le droit commun,
les États étrangers et leurs nationaux peuvent prétendre dans
une ville étrangère.

L'article 33, alinéa 1, de la Convention de Paris est resté
dans le cadre de l’article 104:5 du traité de paix, auquel il
se réfère expressément et auquel il déclare se conformer. Par
un engagement spécial, Dantzig s’est obligée à pourvoir, au
regard des divers éléments polonais à Dantzig, à l'observation
des conditions auxquelles a été subordonnée la création et la
constitution de la Ville libre.

Ainsi l’article 33, alinéa I, assure non seulement la protec-
tion des éléments minoritaires de la population dantzikoise, y
compris les éléments minoritaires polonais, mais encore la
pleine application aux Polonais en général du régime envi-
sagé par le traité de paix. |

C’est en vain que, se basant sur un projet que les Princi-
pales Puissances alliées avaient, à un certain moment, cru
pouvoir considérer comme définitif, on chercherait ici encore à
restreindre la portée de l’article 33, alinéa 1, à une simple
application aux minorités à Dantzig des dispositions du Traité.
polonais du 28 juin 1019. Ce projet n’a pas été maintenu pré-
cisément parce que les Principales Puissances l’ont reconnu
incomplet et parce que la convention polono-dantzikoise qu’elles
devaient négocier dans les termes du traité devait, pour être
conforme audit traité, assurer à tous les éléments polonais
Ventier bénéfice de l’article 104: 5.

En somme, par larticle 33, alinéa 1, de la Convention de
Paris, la Ville libre s’est engagée non seulement à observer
vis-à-vis des Polonais ressortissants dantzikois, constituant une
minorité polonaise dans la population dantzikoise, les disposi-
tions protectrices des minorités, antérieurement stipulées dans
le traité conclu entre la Pologne et les Principales Puissances
en même temps que le traité de paix avec l'Allemagne, —
mais elle s’est engagée en même temps à ne pas appliquer
aux autres éléments polonais se trouvant à Dantzig un traitement

48
49 OPINION DISSIDENTE

différent de celui des autres habitants de la Ville libre, qu'ils
soient ou non ressortissants dantzikois.

C’est seulement ainsi que pouvait se trouver entièrement
assurée et se trouve entièrement assurée l'observation des sti-
pulations concernant les divers éléments polonais à Dantzig

x

conformément à l’article 104: 5 du Traité de paix de Versailles.

PAR CES MOTIFS,

Les juges soussignés sont, sur la deuxiéme question posée
par le Conseil, d’avis que:

L'article 104:5 du Traité de paix de Versailles, qui a
conféré à la Pologne ses droits dans la Ville libre de Dantzig,
et l’article 33, alinéa 1, de la Convention polono-dantzikoise
de Paris, qui en a assuré l'observation et l'exécution, doivent
être interprétés en ce sens qu'en ce qui concerne les ressortis-
sants. polonais et autres personnes (y compris les ressortis-
sants dantzikois) d’origine ou de langue polonaise, lesdits
articles assurent de la manière la plus générale que, sur le ter-
ritoire de la Ville libre de Dantzig, aucune discrimination ne
pourra être faite au préjudice de ces divers éléments polonais,
par rapport aussi bien aux étrangers en général que par rap-
port aux ressortissants dantzikois qui ne sont pas d'origine ou
de langue polonaise, en dehors des droits de caractèré poli-
tique inhérents à la qualité de citoyen dantzikois, quelle que
soit la base de la discrimination et l'intention dans laquelle
elle interviendrait.

(Signé) J. G. GUERRERO.

( » ) M. Rosrworowskt.
( » ) HENRI FROMAGEOT.
(

» ) FRANCISCO José URRUTIA.

49
